El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Se dictó sentencia en rebeldía contra el apelante. La apelada solicita la desestimación de la apelación por frívola.
Entre otras cosas, el apelante se opone a la desestimación del recurso porque sostiene que la rebeldía fué anotada pre-maturamente. Una moción para eliminar la demanda fué declarada sin lugar, y se ordenó al demandado- que contestara dentro del término de diez días. Esta orden fué notificada al demandado el 30’ de septiembre, 1929. El 10 de octubre, la demandante solicitó que se anotara la rebeldía, y posterior-mente obtuvo sentencia. Hasta abora no estamos conven-cidos de que la contención del apelante no sea la correcta.

Debe declararse-sin lugar la moción de desestimación.